Laughlin, J. (dissenting):
I dissent, upon the ground that the court erred in refusing to charge the ninth request presented by the defendant. I am of opinion that thére was evidence to warrant the jury in finding the facts recited therein, and that on those facts the defendant could not be charged with negligence, as there was no evidence that the car could have been stopped within five or six feet, and, furthermore, that the decedent would in such circumstances be deemed guilty of contributory negligence as matter of law.